Citation Nr: 1513509	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-09 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs St. Louis Education Center, 
St. Louis, Missouri


THE ISSUES

Entitlement to a waiver of indebtedness based on financial hardship for the overpayment of education benefits in the amount of $16,456.60, to include whether the debt was validly created.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1997 to May 2001.  

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision by the Department of Veterans Affairs (VA) St. Louis Education Center at the St. Louis, Missouri, Regional Office (RO), which determined that an overpayment in the amount of $16,456.60 (US dollars) was created from the date the Veteran withdrew from classes at the Lincoln College of Technology.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On VA Form 9, the Veteran expressed disagreement with the actual creation of the debt and its amount.  As the validity of the amount of the debt is part-and-parcel of whether a waiver of overpayment should be granted, and since a determination on validity of amount of the debt must be adjudicated first.  See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991) (noting that before adjudicating a waiver  application, the lawfulness of the overpayment must first be decided); see also VAOPGCPREC 6-98 [holding that where the validity of the debt is challenged, that issue must be developed before the issue of entitlement to a waiver of the debt can be considered].  For obvious reasons, in the absence of a valid debt, no further inquiry is necessary. 

Per the claims file, the Veteran filed a notice of disagreement, a copy thereof is not of record (either electronically or paper).  A statement of the case was issued and the Veteran then filed a VA Form 9.  In that form, the Veteran expressed disagreement with the amount of the debt.  

In light of the foregoing, this case is REMANDED for the following actions: 

1.  The AOJ should adjudicate the validity of the debt and provide an accounting as to how it was calculated; The AOJ should specifically address the Veteran's assertions that the debt should be in the amount of $12,352.60.  

2.  The AOJ should consider the Veteran's offer to compromise the debt at $12,352.60.

3.  If the benefit sought is not fully granted, the AOJ should issue a supplemental statement of the case that addresses any remaining questions as to the validity of the debt and waiver of overpayment.  The case should than be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


